Citation Nr: 0930707	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-30 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to medication prescribed for service-
connected posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to medication prescribed 
for service-connected PTSD.

6.  Entitlement to special monthly compensation for loss of 
use of a creative organ.

7.  Restoration of a 70 percent evaluation for PTSD, from May 
1, 2007.

8.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from October 1962 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.

The veteran and his wife testified before a hearing officer 
at the RO in November 2006.  The veteran testified before the 
undersigned Veterans Law Judge via videoconferencing 
technology in March 2009.  Transcripts of both hearings have 
been associated with the record.

The veteran's March 2009 testimony included a claim that he 
had skin cancer due to radiation exposure.  This claim has 
not been adjudicated by the AOJ and is referred for 
appropriate action.

The issues of entitlement to service connection for 
degenerative arthritis of the left shoulder, a low back 
disability, a cervical spine disability, diabetes mellitus, 
and erectile dysfunction, as well as the issue of entitlement 
to special monthly compensation are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 23, 2006 rating decision proposed to reduce the 
evaluation of the Veteran's PTSD from 70 to 30 percent, based 
on the findings of an August 2006 VA examination.

2.  A January 2007 rating decision reduced the evaluation of 
the Veteran's PTSD from 70 to 30 percent, effective May 1, 
2007.

3.  Improvement of the Veteran's PTSD has not been shown.

4.  The veteran's service-connected disabilities consist of 
PTSD, evaluated as 70 percent disabling; right knee 
arthritis, evaluated as 30 percent disabling for limited 
extension and as 10 percent disabling for limited flexion; 
and degenerative arthritis of the right hip, evaluated as 10 
percent disabling.

5.  The Veteran is unable to work or obtain and retain 
employment by virtue solely due to his service connected 
disabilities.




CONCLUSIONS OF LAW

1.  The criteria for restoration of a 70 percent evaluation 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.344, 4.130, 
Diagnostic Code 9434 (2008).

2.  The criteria for TDIU due to the Veteran's service-
connected disabilities have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.655, 
4.15, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  As discussed 
below, the Board has determined that the criteria for the 
benefit sought on appeal have been met. Accordingly, no 
further notification or assistance pursuant to the VCAA is 
necessary.

Factual Background

Records from BPA Behavioral Health indicate that in August 
2000, the veteran's presenting complaints were anxiety and 
depression.  The provider noted that the veteran was referred 
by his supervisor at a maximum security prison following a 
work related incident.  The veteran related that he had 
intensifying symptoms of depression, anxiety, social 
withdrawal, fear, nightmares, and flashbacks.  He indicated 
that he had been increasingly tired and losing weight over 
the previous few months.  A subsequent August 2000 treatment 
record reflects the veteran's wife's report that he continued 
to have cognitive and memory impairment.  He reported a 
continuing fear of going out in public places.  His wife 
described hypervigilant behavior.  

Private progress notes for the period from September 2000 to 
October 2003 indicate observations of anxiety, depression, 
and insecurity.  Memory difficulties are also noted.  The 
provider indicated that the veteran was disabled from any 
type of prison, law enforcement, or security work.

A report by R.E.C., Ph.D. indicates that a neuropsychological 
evaluation was carried out from December 2001 to February 
2002.  The veteran presented with complaints of memory 
disturbance.  His wife reported that the veteran suffered 
from disorientation and that he had nightmares two times per 
week.  The examiner noted that over the course of the 
testing, the veteran was tearful and easily frustrated.  The 
veteran described his mood as depressed.  He stated that he 
was easily overwhelmed when in groups of people and that he 
continued to have nightmares.  Testing revealed that the 
veteran had significant memory inefficiency in both verbal 
and visual domains.  He concluded that the veteran continued 
to have significant depression and symptoms of PTSD which 
impaired his ability to function independently and return to 
any form of gainful employment.  

A March 2002 disability determination by the Social Security 
Administration indicates that the veteran was disabled due to 
PTSD and affective disorders.  In a January 2002 case 
summary, it is noted that the veteran's care providers felt 
that he was disabled from working due to his PTSD symptoms.  

A May 2004 VA treatment record notes the veteran's history of 
an altercation in the prison system where he worked.  The 
veteran's wife reported that she sometimes found him 
wandering the house in his sleep or out in the yard crawling 
in the grass two to three times per week.  The veteran 
reported that he felt on guard much of the time.  He recalled 
an incident in Spain when he helped search for body parts of 
a crew whose aircraft crashed.  He also reported that the 
crash caused him to be exposed to radiation.  He noted that 
he had nightmares of in-service traumatic events prior to the 
altercation in 2000.

A September 2004 statement by W.D.B., L.C.S.W. provided a 
history of the veteran's treatment.  W.B. noted that the 
veteran had been referred by his supervisor following an 
incident at work.  He noted that the veteran suffered from 
anxiety and depression, including flashbacks and nightmares 
of the 2000 incident as well as other traumatic incidents 
experienced by the veteran as a corrections officer, a 
civilian police office, and a military police officer.  

A September 2004 sworn statement from a former service 
colleague discussed the events in service.  He noted that the 
veteran had told him of nightmares and flashbacks after they 
participated in recovery of debris and body parts after a B-2 
and tanker collided in mid air over Spain.  

A statement from the veteran's step-daughter was submitted in 
October 2004.  She indicated that she had been aware of the 
veteran's mental health difficulties since her mother started 
dating him in 1999.  She noted that she was aware of other 
incidents that had occurred subsequent to his in-service 
trauma, but expressed her belief that the veteran suffered 
greatly due to his service experiences.  

A VA examination was carried out in May 2005.  The veteran 
related that he was involved in the investigation when a B-52 
crashed with hydrogen bombs onboard.  He reported that he had 
suffered from PTSD symptoms for many years.  He stated that 
he had frequent intrusive memories and that he suffered from 
sleep disturbance and nightmares.  He indicated that he 
continued to experience frequent intrusive memories of the 
investigation and that he made efforts to avoid any reminders 
of his experiences.  He stated that he had refused to fly 
since he was discharged from the Air Force.  He reported that 
outside of his family, he had no meaningful social 
relationships and spent most of his time at home.  He 
indicated that he had lost interest in previously pleasurable 
activities.  He endorsed hyper vigilance and reported that he 
checked doors several times per day.  He reported poor 
concentration and memory, and stated that he had difficulty 
recalling his own phone number and the names of people.  He 
endorsed suicidal ideation but stated that he would not do 
that to his family.

On mental status examination, the veteran demonstrated good 
personal hygiene.  His mood was anxious and dysphoric, and 
his affect was congruent.  He became very emotional when 
discussing the accident in service and appeared to struggle 
to maintain his composure throughout the remainder of the 
examination.  Thought content and process were within normal 
limits.  No inappropriate behavior was noted.  The examiner 
concluded that the veteran met the criteria for a diagnosis 
of PTSD, noting recurrent intrusive memories and nightmares 
of the plane accident.  She noted that the veteran was 
avoidant and that he had psychological and physiological 
reactivity to cues that reminded him of the accident.  She 
also indicated that he reported difficulty sleeping, 
irritability, difficulty concentrating, hyper vigilance, and 
an exaggerated startle response.  The diagnosis was PTSD, and 
the examiner concluded that the veteran's Global Assessment 
of Functioning (GAF) score was 50.  

The report of a January 2006 VA history and physical is also 
of record.  The veteran reported that he had been initially 
treated for PTSD in Idaho, and had been treated in Florida 
for a few years before moving back to Idaho.  He discussed 
his in-service trauma as well as the 2000 work related 
incident.  He endorsed persistent sleep problems with middle 
of the night awakening.  The impression included PTSD.

A VA review examination was carried out in August 2006.  The 
examiner noted that the claims file and medical record had 
been reviewed, and that a clinical interview was conducted.  
The veteran was friendly and cooperative.  Thought processes 
were relevant and logical with no signs of delusional 
content.  Speech, eye contact, and behavior were within 
normal limits.  The veteran reported that he had good friends 
until he became socially isolated during his mid-30s due to 
job stress, marital problems, panic attacks, and alcohol 
abuse.  He noted that Sunday church services were his only 
regular social activity.  He denied hallucinations but 
reported compulsions to include repeatedly checking door and 
window locks at night and feeling a need to check that an 
aircraft his not crashed at the nearby airport.  He reported 
depression most days with feelings of hopelessness, apathy, 
reduced initiative, fatigue, poor appetite, and loss of 
energy.  He noted that thoughts of suicide arose, but he 
denied any intent.  He noted that he became anxious when he 
heard aircraft engines or when exposed to crowds.  He 
reported panic attacks, noting that his first occurred when 
he was in his mid-20s.  He noted that court appearances, even 
on minor traffic incidents, caused panic attacks.  The 
examiner noted that concentration and short term memory had 
been impaired for some time.  The Veteran denied any 
significant periods of remission from his symptoms.  With 
respect to PTSD symptoms, the veteran reported daily 
intrusive memories of both service and post-service events.  
He stated that nightmares occurred about once per week.  He 
endorsed anxiety, fear of radiation related health problems, 
and feelings of helplessness triggered by memories of the 
crash incident.  He stated that intrusive memories developed 
into a flashback about once per day.  The veteran reported 
avoidance of thoughts, feelings, conversations, and 
activities that reminded him of traumatic events.  He 
reported that he avoided flying since his discharge from the 
Air Force.  He stated that he had disturbed sleep about once 
per week.  He indicated that his wife had noticed 
irritability.  On mental status examination, the veteran was 
oriented.  Gross screening suggested that concentration and 
remote memory were average, while short-term memory was 
moderately impaired.  Logical reasoning appeared to be within 
normal limits and abstract reasoning was fairly concrete.  
The examiner concluded that the available information 
continued to support a diagnosis of PTSD.  He noted that the 
veteran experienced military and post-military traumatic 
events.  He concluded that the majority of the veteran's PTSD 
symptoms appeared to be the result of repeated traumatic 
events during his civilian law enforcement career.  He 
specified that PTSD symptoms most likely caused by military 
events included intrusive memories, nightmares, flashbacks, 
avoidance of memory triggers, and avoidance of flying.  He 
stated that PTSD symptoms most likely caused by both military 
and post-military events included constricted range of affect 
and sleep disturbance.  He concluded that PTSD symptoms 
likely caused by post-military events included intrusive 
traumatic memories, nightmares, flashbacks, avoidance of 
memory triggers, diminished interest and participation in 
significant activities, social isolation, irritability, 
impaired concentration, hypervigilance, and exaggerated 
startle response.  He also noted that the veteran's reported 
panic symptoms reportedly developed in the veteran's mid 20s 
and that agoraphobia most likely developed or significantly 
increased a the result of the 2000 prison incident.  He 
assigned a GAF score of 52.

In an August 2006 letter, the veteran's wife stated that the 
veteran isolated much of the time.  She indicated that he had 
problems with irritability and anxiety.  She indicated that 
he had become distant from their daughter and that his PTSD 
also affected his relationships with other people.  She noted 
that the veteran even had panic and anxiety attacks around 
fellow church members.  With respect to the veteran's sleep 
habits, she indicated that the veteran did not sleep through 
the night on most nights.  

The veteran also submitted a statement in August 2006.  He 
noted that, at his August 2006 VA psychological examination, 
he did not speak in depth of his military stressors or PTSD 
because it was not something that he liked to talk about.  
Moreover, he stated that he believed that the examiner had 
all of the pertinent information from his previous 
examinations and treatment, and it was his belief that he was 
undergoing the examination pursuant to his claim for a total 
rating.  He disputed the examiner's statement that he slept 
well, indicating that while medication helped, it did not 
work all of the time.  He stated that he continued to have 
night sweats, nightmares, and troublesome dreams related to 
his service experience.  He indicated that he continued to 
have flashback and relive events from service, and that he 
had anxiety and depression that started in service.  He noted 
that his anxiety and flashbacks started in service and 
continued as he began working in civilian law enforcement.  
The veteran also disputed the examiner's statement that he 
had a good relationship with his wife, noting that they had 
not had relations for more than two years and that he 
isolated from others, including his wife.  He asserted that 
what he witnessed and participated in during service affected 
him in a profound way and was in no way minor.  

In September 2007 the veteran disputed the statement in the 
August 2007 Statement of the Case that indicated that he 
neglected to tell the 2005 VA examiner about his post-service 
incident in 2000.  He stated that he discussed the 2000 
prison incident with the examiner and that the examiner had 
reviewed his claims file prior to the examination.  He noted 
that all of his prior history, including the 2000 incident, 
was reviewed by the examiner and that she was aware of his 
post-service experience.  

At his March 2009 hearing, the veteran testified that he took 
medication for PTSD.  He discussed his service stressors.  He 
indicated that he had intrusive thoughts about his service 
experiences.  He stated that he had severe anxiety attacks 
and had difficulty socializing.  He stated that he had 
alienated his friends.  He reported that he was hired as a 
police officer within weeks of his discharge from service, 
and began to have anxiety attacks and flashbacks, and that 
over the years, he had used alcohol to self medicate.  He 
stated that he did not receive treatment until 2000.  

Analysis

	Restoration of 70 Percent Evaluation for PTSD

As an initial matter, the Board observes that there is no 
question that a disability rating may be reduced; however, 
the circumstances under which rating reductions can occur are 
specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The U.S. Court of 
Appeals for Veterans Claims (Court), in Brown v. Brown, 5 
Vet. App. 413 (1993), interpreting the provisions of 38 
C.F.R. § 3.344, also interpreted the provisions of 38 C.F.R. 
§ 4.13 to require that in any rating reduction case, it must 
be ascertained, based upon a review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide 
that in any rating-reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that that improvement in a disability 
actually reflects an improvement in the Veteran's ability to 
function under the ordinary conditions of life and work.  See 
Brown.

The Board also notes that 38 C.F.R. § 3.344(a) provides for 
the stabilization of disability evaluations and requires that 
prior to a rating reduction there must be a comparison of the 
evidence, and particularly any rating examinations, to ensure 
completeness and that ratings subject to temporary or 
episodic improvement will not be reduced on a single 
examination unless clearly warranted by all the evidence.  
Any material improvement must be reasonably certain to 
continue under the ordinary conditions of life.  But 38 
C.F.R. § 3.344(c) stipulates that the provisions of 38 C.F.R. 
§ 3.44(a) apply to ratings that have continued for long 
periods at the same level (meaning 5 years or more) and do 
not apply to disabilities that have not become stabilized and 
are likely to improve.  Reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment. 38 C.F.R. § 4.10.

PTSD is evaluated pursuant 38 C.F.R. § 4.130 Diagnostic Code 
9434, and is subject to the criteria listed under the General 
Rating Formula for Mental Disorders.  The General Rating 
Formula provides a 30 percent evaluation when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-
50 is assigned where there are, "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflict with peers or co-workers).  Id.  

Having carefully reviewed the record, as reflected by 
recitation of the evidence above, the Board finds that 
restoration of the Veteran's 70 percent evaluation for PTSD 
is in order.  The RO's reduction was based on the August 2006 
VA psychological examination report, and the RO's 
determination that the previous May 2005 examination did not 
account for post-service stressors.  However, the Board notes 
that the veteran's post-service mental health treatment 
records were associated with the claims file at the time of 
the May 2005 examination, and the examiner clearly stated 
that she had reviewed the file.  The Board acknowledges that 
the August 2006 VA examination report does state that the 
veteran had additional PTSD symptoms related to post-service 
trauma; however, the report does not separately discuss the 
severity of each group of symptoms.  Rather the examiner 
stated that the trauma suffered by the veteran in service was 
relatively minor, a statement disputed by the veteran and not 
necessarily supported by other evidence of record.  
Regardless, once a stressor is considered adequate, the 
severity of the stressor is no longer relevant in determining 
the degree of impairment.

There are two elements that need to be addressed in this 
case.  The first is whether there is improvement.  The second 
is whether there are manifestations that are due to non-
service-connected causes.  See 38 C.F.R. § 4.14.

The evidence as a whole leads the Board to conclude that 
improvement of this disability has not been demonstrated.  
The symptoms upon which the initial grant of service 
connection and the 70 percent evaluation were based included 
sleep disturbance, nightmares, intrusive memories, avoidance, 
social isolation, hypervigilance, problems with concentration 
and memory, and suicidal ideation.  The veteran's GAF in May 
2005 was 50.  Since then, his symptoms have remained 
essentially unchanged.  Moreover, the Board finds that the 
veteran's report of symptoms directly following service and 
in the years thereafter to be credible.  While the severity 
of such symptoms is unclear because the veteran did not 
receive treatment until 2000, the Board accepts that the 
veteran did have symptoms prior to 2000.  This case is 
obviously complicated by the fact that the veteran 
experienced work related trauma following service discharge.  
However, the Board also recognizes that the assignment of 
various psychiatric symptoms to individual traumas and 
stressors is inexact and difficult.  As such, the Board 
concludes that it must view the Veteran's PTSD symptomatology 
as a whole, over the appellate period.

In light of the above discussion, the Board concludes that it 
cannot be stated with any certainty that there has been 
improvement in the Veteran's PTSD.  Accordingly, the 70 
percent evaluation is restored.

In regard to the second element, the determination of the AOJ 
fails.  We note that there is inadequate medical evidence 
upon which to parcel out the manifestations due to the two 
separate causes of PTSD.  We also note that the 2005 examiner 
did not distinguish the manifestations whereas the 2006 
examiner did distinguish the manifestations.  The primary 
differences between the two reports are the location of the 
examination.  We have no significant basis upon which to 
conclude that one examiner was better than the other.  We 
find that based upon the 2005 report, the private medical 
records that were contained in the file and those actions of 
AOJ in St. Petersburg that all manifestations of PTSD were 
service-connected.  The actions of the second AOJ are 
tantamount to a partial severance.  Here, there is inadequate 
information upon which to clearly distinguish the 
manifestations and certainly inadequate evidence upon which 
to partially sever service-connection.  Here two examiners 
reviewed the same evidence and reached different conclusions.  
The Board is unconvinced by after the fact justifications in 
this case.

	TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that Veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2,317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
2002).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a Veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
Veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the particular 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether that Veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 
(1993).  It is also the policy of the VA, however, that all 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
Veteran involved.

The Veteran's service-connected disabilities include PTSD, 
evaluated as 70 percent disabling; right knee arthritis, 
evaluated as 30 percent disabling for limited extension and 
as 10 percent disabling for limited flexion; and degenerative 
arthritis of the right hip, evaluated as 10 percent 
disabling.  Accordingly, he meets the schedular criteria for 
a TDIU.

The Veteran worked from service discharge until 2000 in law 
enforcement, initially as a police officer and subsequently 
as a corrections officer.  He has not worked since 2000, when 
he suffered an exacerbation of his PTSD.  He asserts that he 
is no longer able to perform law enforcement work.

The medical evidence of record reflects providers' 
conclusions that the veteran is unable to work in his primary 
field due to his PTSD symptoms.  The Board notes that the 
veteran entered the Air Force at age 18 and was trained in 
law enforcement.  Following service, he worked exclusively in 
law enforcement, reportedly earning an associates degree in 
that field.  He has been determined to be disabled from this 
line of work due to his PTSD symptoms.  Accordingly, the 
Board concludes that a total rating based on unemployability 
due to service connected disability is warranted.


ORDER

Restoration of a 70 percent evaluation for PTSD from May 1, 
2007 is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits. 


REMAND

The veteran asserts that he has diabetes mellitus as the 
result of  medication prescribed for his PTSD.  He has 
submitted a March 2009 VA treatment note by a family nurse 
practitioner indicating that the veteran had elevated glucose 
after being started on Quetiapine.  She stated that it 
appeared that the use of that drug had raised the baseline 
glucose readings, requiring the initiation of medication for 
glucose control.  The Board has concluded that a 
comprehensive endocrinology examination is warranted to 
determine the etiology of the veteran's diabetes.

The veteran also argues that he has erectile dysfunction 
which was caused by medications prescribed for his PTSD.  He 
has submitted information regarding common side effects of 
his prescribed medications.  While such information indicates 
that the veteran's medications can cause decreased libido or 
impotence, this is not definitive evidence that the veteran's 
claimed erectile dysfunction is due to these medications.  As 
such, the Board finds that a VA genitourinary examination is 
warranted to determine the etiology of this claimed 
disability.  

The Board observes that further development and adjudication 
of the veteran's claim for erectile dysfunction may provide 
evidence in support of his claim for special monthly 
compensation.  The Board has therefore concluded that it 
would be inappropriate at this juncture to enter a final 
determination on that issue.  See Henderson v. West, 12 Vet. 
App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 
(1991), for the proposition that where a decision on one 
issue would have a "significant impact" upon another, and 
that impact in turn could render any review of the decision 
on the other claim meaningless and a waste of appellate 
resources, the claims are inextricably intertwined.

Finally, the Board notes that following his hearing before 
the undersigned, the veteran submitted additional evidence 
through his appointed representative, to include evidence 
pertaining to his claims of entitlement to service connection 
for left shoulder, cervical spine, and lumbar spine 
disabilities.  However, neither the veteran nor his 
representative indicated that the veteran waived RO review of 
this evidence.  

In light of the above discussion, the Board has concluded 
that additional development of the record is warranted.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
endocrinology examination by an examiner 
with the appropriate expertise to 
determine the etiology of the Veteran's 
claimed diabetes mellitus.  Following 
examination, interview of the Veteran, 
and review of the claims file, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's claimed diabetes 
mellitus is related to any service-
connected disability, to include 
medication prescribed for any service-
connected disability.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

2.  Schedule the veteran for a VA 
examination by an examiner with the 
appropriate expertise to determine the 
etiology of the veteran's claimed 
erectile dysfunction.  Following 
examination, interview of the Veteran, 
and review of the claims file, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's claimed erectile 
dysfunction is related to any service-
connected disability, to include 
medication prescribed for any service-
connected disability.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

3.   Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


